NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WILLIE SAFFORD, JR.,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                     Case No. 2D18-972
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Willie Safford, Jr., pro se.


PER CURIAM.

               Affirmed.



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.